Time Warner Inc. and Home Box Office, Inc. have filed a registration statement (including a prospectus) with the Securities and Exchange Commission (the “Commission”) for the offering of the HBO Guarantee (as defined in this Statement) to which this communication inter alia relates. Before you consent, you shouldread the prospectus in that registration statement and other documents filed with the Commission for more complete information about Time Warner Inc. and the offering. You may get these documents for free on the Commission’s Website at www.sec.gov. Alternatively, Time Warner, the Solicitation Agents or the Information and Tabulation Agent (each, as defined in this Statement) will arrange to send you the prospectus if you request it by calling toll-free 1-800-758-5880. $12,330,818,000 CONSENT SOLICITATION STATEMENT TIME WARNER INC. Solicitation of Consents from Holders of the Following Series of Debt Securities: Issuer/ Indenture/Requisite Consent Debt Security Description CUSIP No. AggregatePrincipal AmountOutstanding Historic TW Inc. # (1992 HTW Indenture*) (By Series Consent*) 9.125% Debentures due 2013 887315AK5 $1,000,000,000 Historic TW Inc. # (1993 HTW Indenture*) (By Series Consent*) 8.05% Debentures due 2016 887315BA6 $150,000,000 7.25% Debentures due 2017 887315BJ7 $500,000,000 9.15% Debentures due 2023 887315AM1 $602,337,000 7.57% Debentures due 2024 887315BH1 $450,000,000 6.85% Debentures due 2026 887315BB4 $28,481,000 6.95% Debentures due 2028 887315BM0 $500,000,000 8.30% Discount Debentures due 2036 887315AZ2 $200,000,0001 Historic TW Inc. (1998 HTW Indenture*) (By Indenture Consent*) 6.875% Debentures due 2018 887315AY5 $600,000,000 6.625% Debentures due 2029 887315BN8 $1,000,000,000 Turner Broadcasting System, Inc. (1993 TBS Indenture*) (By Indenture Consent*) 8.375% Senior Notes due 2013 900262AR7 $300,000,000 Time Warner Inc. (2001 TWX Indenture*) (By Indenture Consent*) 6.75% Notes due 2011 00184AAB1 $1,000,000,000 6.875% Notes due 2012 00184AAF2 $2,000,000,000 7.625% Debentures due 2031 00184AAC9 $2,000,000,000 7.70% Debentures due 2032 00184AAG0 $2,000,000,000 # In its capacity as successor to Time Warner Companies, Inc. * As defined herein. 1 The face value of this series of debentures is $200,000,000.As of April 2, 2009, the accreted principalamount outstanding of this series of debentures was approximately $106,306,000. The Solicitation Agents for this Consent Solicitation are Banc of America Securities LLC Citi Deutsche Bank Securities April6, Time Warner is seeking Consents to make the Proposed Amendments to the Indentures, as provided in this Statement (all defined terms being defined below).With respect to any series of Securities above, subject to the receipt and acceptance of the Requisite Consent and the effectiveness of the Proposed Amendments with respect to such series, and under the circumstances described below, Home Box Office will issue a guarantee of the full and punctual payment of all the monetary obligations and the full and punctual performance within applicable grace periods of all other obligations (including obligations to the trustee) of Historic TW under the relevant Indenture relating to such Consenting Series, as described herein. Upon the terms and subject to the conditions set forth herein, we will pay each Holder as of the Record Date who has properly delivered, and not revoked, a Consent on or prior to the Expiration Date, the Consent Payment, which shall be an amount of $5.00 in cash for each $1,000 principal amount of Securities then held by such Holder for which such Consent has been received and accepted.In the case of the Historic TW 8.30% Discount Debentures due 2036 (which were issued at a discount to their full face value), the principal amount used for purposes of determining the Consent Payment will be the full face value thereof. THE CONSENT SOLICITATION WILL EXPIRE AT 5:00 P.M., NEW YORK CITY TIME, ON APRIL 15, 2009, UNLESS EXTENDED (SUCH TIME AND DATE, AS IT MAY BE EXTENDED, THE “EXPIRATION DATE”). ONLY A HOLDER OF SECURITIES AS OF 5:00 P.M., NEW YORK CITY TIME, ON APRIL 2, 2009 (SUCH TIME AND DATE, THE “RECORD DATE”) IN RESPECT OF WHICH THERE HAS BEEN DELIVERED A VALID CONSENT PRIOR TO THE EXPIRATION DATE (WHICH HAS NOT BEEN PROPERLY REVOKED) WILL BE ENTITLED TO RECEIVE THE CONSENT PAYMENT (AS DEFINED HEREIN). CONSENTS WITH RESPECT TO ANY SERIES OF SECURITIES MAY BE REVOKED AT ANY TIME PRIOR TO THE EARLIER OF (i) 5:00 P.M., NEW YORK CITY TIME, ON APRIL 15, 2009 AND (ii) THE TIME AT WHICH THE REQUISITE CONSENT (AS DEFINED HEREIN) FOR SUCH SERIES OF SECURITIES HAS BEEN RECEIVED (SUCH TIME, THE “WITHDRAWAL DEADLINE”). The Consent Solicitation Time Warner Inc., a Delaware corporation (“Time
